                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

                                                                   )     Chapter 11
     In re:                                                        )
                                                                   )     Case No. 18-50763 (AMK)
                                    1
     PLEASANTS CORP., et al.,                                      )     Cases Jointly Administered under
                                                                   )     Case No. 18-50757 (AMK)
                                        Debtors.                   )
                                                                   )     Hon. Judge Alan M. Koschik
                                                                   )


                SECOND MOTION TO CONTINUE AND HOLD IN ABEYANCE THE
                 FINAL HEARING AND OTHER DEADLINES RELATED TO THE
                AKIN GUMP STRAUSS HAUER & FELD FINAL FEE APPLICATION

              The above-captioned debtors (collectively, the “Reorganized Debtors”), by and through

 undersigned counsel, respectfully submit this second motion (the “Motion”) requesting that the

 Court continue and hold in abeyance (a) the hearing on the Sixth Interim and Final Application

 of Akin Gump Strauss Hauer & Feld LLP, Counsel for the Debtors, for Allowance of

 Compensation and for Reimbursement of Expenses for Services Rendered During the Period

 from March 31, 2018 Through February 27, 2020 [Docket No. 3998] (the “Application”) and (b)

 the deadlines set forth in the Order Directing Certain of the Debtors’ Professionals to Make

 Sworn Statements in Support of the Sixth Interim and Final Application of Akin Gump Strauss

 Hauer & Feld LLP (the “Application Order”) [Docket No. 4281].




 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are: Energy Harbor Generation LLC (0561), case no. 18-50762; Pleasants Corp. (5914), case no. 18-50763;
 Energy Harbor Nuclear Generation LLC (6394), case no. 18-50760; Energy Harbor Nuclear Corp. (1483), case no.
 18-50761; and Energy Harbor LLC (0186), case no. 18-50757. The Debtors’ address is: 168 E. Market Street, Akron,
 OH 44308.




18-50757-amk           Doc 4366      FILED 06/23/21          ENTERED 06/23/21 12:03:30                Page 1 of 5
                                           JURISDICTION

        1.      The United States Bankruptcy Court for the Northern District of Ohio (the “Court”)

 has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This matter is a core

 proceeding pursuant to 28 U.S.C. § 157(b)(2).

        2.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.      The statutory bases for the relief requested herein are sections 102(1) and 105 of

 title 11 of the United States Code (the “Bankruptcy Code”), Rule 9006 of the Federal Rules of

 Bankruptcy Procedure (the “Bankruptcy Rules”) and the Amended Order, Pursuant to Sections

 102 and 105(A) of the Bankruptcy Code and Bankruptcy Rules 2002, 4001, 6007, 7016, 9013 and

 Local Bankruptcy Rules Establishing: (I) Omnibus Hearing Dates; and (II) Certain Case

 Management Procedures [Docket No. 280] (the “Case Management Order”).

                                           BACKGROUND

        4.      On March 31, 2018 (the “Petition Date”), the Reorganized Debtors filed voluntary

 petitions for relief in this Court under chapter 11 of the Bankruptcy Code.

        5.      On April 6, 2018, Akin Gump Strauss Hauer & Feld LLP (“Akin Gump”), filed the

 Debtors’ Application for Entry of An Order Authorizing the Retention and Employment of Akin

 Gump Strauss Hauer & Feld LLP as Co-Counsel to the Debtors and Debtors in Possession

 Effective Nunc Pro Tunc to the Petition Date [Docket No. 234].

        6.      On April 26 and June 28, 2018 [Dockets No. 432 & 860], the Court entered the

 retention and amended retention orders authorizing the Reorganized Debtors to retain Akin Gump

 as counsel to the Reorganized Debtors.

        7.      On October 16, 2019, the Court confirmed the Reorganized Debtors’ Eighth

 Amended Joint Plan of Reorganization of FirstEnergy Solutions Corp. and its Debtor Affiliates



                                                 2


18-50757-amk      Doc 4366      FILED 06/23/21       ENTERED 06/23/21 12:03:30         Page 2 of 5
 [Docket No. 3283] (as amended from time to time, the “Plan”). On February 27, 2020, the

 Effective Date (as defined in the Plan) occurred.

        8.      On April 27, 2020, Akin Gump filed its Application. On November 23, 2020, the

 Court entered the Order (I) Awarding Interim Allowance of Compensation for Services Rendered

 and Reimbursement of Expenses for the Period December 1, 2019 through February 27, 2020 and

 (II) Setting a Date for a Hearing on Akin Gump Strauss Hauer & Feld LLP’s Final Fee Application

 [Docket No. 4279] (the “Interim Order”). On November 24, 2020, the Court entered the

 Application Order.

        9.      Pursuant to the Interim Order and the Application Order, a further hearing on the

 Application was set for January 19, 2021, at 10:00 a.m. (the “Final Hearing”) and certain

 professionals were directed to file a verified supplemental declaration in support of the Application

 by January 8, 2021 (the “Declaration Deadline”).

        10.     On January 7, 2021, the Reorganized Debtors filed an Emergency Motion to

 Continue and Hold in Abeyance the Final Hearing and Other Deadlines Related to the Akin Gump

 Strauss Hauer & Feld LLP [Doc. # 4291].

        11.     On January 22, 20221, after holding a hearing, the Court entered the Order

 Continuing and Holding in Abeyance the Final Hearing and Other Deadlines Related to the Akin

 Gump Stauss Hauer & Feld Final Fee Application [Doc. # 4301], setting the new Declaration

 Deadline to July 2, 2021 and the Final Hearing to July 13, 2021 at 10:00 a.m. EST, without

 prejudice to any party’s right to seek a further extension of these deadlines.

                            RELIEF REQUESTED AND BASIS FOR RELIEF

        12.     The Reorganized Debtors seek to continue and hold in abeyance the Final Hearing

 and the Declaration Deadline for another three months.



                                                   3


18-50757-amk      Doc 4366      FILED 06/23/21         ENTERED 06/23/21 12:03:30          Page 3 of 5
        13.     Pursuant to Rule 9006 of the Bankruptcy Rules, “when an act is required . . . to be

 done at or within a specified period . . . by order of court, the court for cause shown may at any

 time in its discretion (1) with or without motion or notice order the period enlarged if the request

 is therefore made before the expiration of the period originally prescribed[.]” Fed. R. Bankr. P.

 9006(b)(1). Further, as set forth in the Case Management Order, “[n]othing in this [order] shall be

 deemed to prejudice any party-in-interest’s right to seek other shortening or lengthening of any

 periods in these Cases.” CMO ¶ D(iv).

        14.     As set forth in the prior motion to continue and at the hearing, the Reorganized

 Debtors believe that it is in the best interest of the estates to continue the Hearing and the

 Declaration Deadline and hold both in abeyance. The Reorganized Debtors are continuing to

 cooperate in the grand jury investigation as previously discussed on the record and believe that

 they need an additional three months before filing the declarations or having a final hearing on the

 Application.

        15.     Akin Gump has informed the Reorganized Debtors that it has no objection to the

 Reorganized Debtors’ request to delay the Court’s consideration of the Application.

        16.     In light of the foregoing, the Reorganized Debtors submit that good cause exists to

 grant the Motion.




                                                  4


18-50757-amk      Doc 4366      FILED 06/23/21        ENTERED 06/23/21 12:03:30          Page 4 of 5
        WHEREFORE, the Reorganized Debtors respectfully request that the Court enter the

 proposed order, substantially in the form attached hereto as Exhibit A.


 Dated: June 23, 2021                                 Respectfully submitted,


                                                      /s/ Bridget A. Franklin
                                                      BROUSE MCDOWELL LPA
                                                      Marc B. Merklin (0018195)
                                                      Bridget A. Franklin (0083987)
                                                      388 South Main Street, Suite 500
                                                      Akron, OH 44311-4407
                                                      Telephone: (330) 535-5711
                                                      Facsimile: (330) 253-8601
                                                      mmerklin@brouse.com
                                                      bfranklin@brouse.com

                                                      Counsel for Reorganized Debtors




                                                 5


18-50757-amk      Doc 4366     FILED 06/23/21        ENTERED 06/23/21 12:03:30           Page 5 of 5
